DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 3,5,8,14, and 15 and cancelled claims 12-13 which changes the scope of the claims and as such a new ground of rejection is issued.
In regards to the 103 rejection of Claim(s) 1, 5, and similarly claim 8 Applicant asserts (pg. 8):
However, the Examiner identified additional prior art of record (Fertl; WO 2013041133) that could potentially be used in a future combination of references to reject the pending claims.
And further asserts (pg. 9):
Specifically, review of Fertl indicates that its camera is not separate from its means for transport. Fertl fails to teach or suggest any configuration in which those components are separate. As a result, there is no way for Fertl to perform image data analysis of a transportation vehicle to identify a charging interface prior to Fertl's equipment being disengaged from another transportation vehicle's charging interface and, therefore, fully ready to engage with the vehicle's charging interface.
In response:
The Examiner does not rely on Fert but uses Kilic to teach claim language “least one image detection device that is spatially separated from the robot (Fig. 1 Communication device 10 with optical image 12 of Kilic is spatially separated from robot 20).
Additionally, the Examiner further does not rely on Fertl but uses the combines teachings of Kilic and Neergard to teach the claim language of claims 1,5 and 8 as specified below.
Specifically, the Examiner states Kilic does not disclose the position of the second transportation vehicle-side power supply interface is located during coupling of the power supply unit, nor discloses wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle located during coupling of the power supply unit is provided to the robot during the coupling of the power supply interface of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, and prior to the robot being available for the purposes of movement and coupling the power supply interface of the power supply unit to the transportation vehicle-side power supply interface of the second transportation vehicle.
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where Nergaard’s charger charges a first, second, and third vehicle in order of their arrival to the charging station).


In regards to the 103 rejection of Claim(s) 1, 5, and similarly claim 8 Applicant asserts (pg. 9)
“For example, the cited prior art references fail to teach or suggest the claimed invention (as specified in the independent claims) that:
• locates a position of a transportation vehicle-side power supply interface on a first transportation vehicle to be supplied with power within an image of the first transportation….”
In response:
The Examiner respectfully disagree and uses the combined teachings of Fertl, Kilic, and Neergard to teach the claim language of claims 1,5 and 8 as specified below.
And further asserts (pg. 10):
Applicant recognizes that paragraphs [0030]-[003 l] of Kilic disclose analyzing image data to identify "predetermined features" within the image in order to enable "ascertainment" of vehicle-specific data; however, Kilic does not specify what such "predetermined features" are. Still further, Kilic, when read in total, clearly requires obtaining that "vehicle-specific data" by either looking up that information with reference to stored data or receiving the "vehicle-specific data" transmitted from the vehicle itself. This is fundamentally contrary to the claimed invention, which locates the position of the interface within the image data generated by the claimed image detection device. The present invention is not simply performing a look up; rather, the present invention is locating the position of the charging interface using sensor generated data itself.
And further asserts (pg. 10):
There is no reasonable interpretation of Kilic that could provide the teaching of actually locating the position of the interface within the image data generated by Kilic's optical sensor/camera 12 in paragraphs [003 l]-[0032] and in general.
In response:
The Examiner respectfully disagree and uses the combined teachings of Fertl, Kilic, and Neergard to teach the claim language of claims 1,5 and 8 as specified below.
Specifically, the Examiner states that although Kilic discloses locating a position of a transportation vehicle-side power supply interface on a first and second transportation vehicle to be supplied with power with an image of the first transportation vehicle, Kilic does not disclose locating a position of a transportation vehicle-side power supply interface on a first transportation vehicle to be supplied with power within an image of the first transportation vehicle.
Fertl teaches locating a position of a transportation vehicle-side power supply interface on a transportation vehicle to be supplied with power within an image of the transportation vehicle ( “The charging unit 1 has a camera 4 which records an image of an electric vehicle parked in the vicinity of the charging unit 1. In this recorded image, a computing unit of the charging unit 1 determines a position of a charging interface of the electric vehicle by means of image recognition. Pg. 4 of machine translation).
In regards to the 103 rejection of Claim(s) 1, 5, and similarly claim 8 Applicant asserts (pg. 11):
“…those surroundings sensors 25 are configured to enable the physical coupling of the interfaces in close proximity and, as a result, all must be attached to Kilic's robot itself. As a result, they cannot correspond to the claimed at least one image detection device that is spatially separated from the claimed robot.”
In response:
The Examiner does not use the sensors 25 of Kilic but uses the Optical sensor 12 of Kilic to teach “least one image detection device that is spatially separated from the robot (Fig. 1 Communication device 10 with optical sensor 12 of Kilic is spatially separated from robot 20).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to  because it recites “that is spatially separated from the robot which lacks antecedent basis.
Examiner will interpret as “that is spatially separated from a robot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-9 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and similarly claims 5 and 8 recite “locating a position of a transportation vehicle-side power supply interface on a first transportation vehicle to be supplied with power within an image of the first transportation vehicle included mage data generated by at least one image detection device that is spatially separated from the robot; 
automatic coupling between the transportation vehicle-side power supply interface of the first transportation vehicle and a power supply interface of the power supply unit, wherein the power supply interface of the power supply unit is moved by a robot to the transportation vehicle-side power supply interface of the first transportation vehicle based on the located position” (claim 1)
“wherein a position of the transportation vehicle-side power supply interface of a second transportation vehicle of the plurality of transportation vehicles to be supplied power is located within an image of the second transportation vehicle included in image data generated by the at least one image detection device” (i.e. claim 5)
“wherein a position of a transportation vehicle-side power supply interface of a first transportation vehicle of the plurality of transportation vehicles is located within an image of the first transportation vehicle included in image data generated by at least one image detection device” (i.e. claim 8) which are not supported in the specification and is therefore new matter.
Specifically the above claimed subject matter is interpreted as the transportation vehicle’s power supply interface is located within an image of the vehicle and coupling within the power supply interface and the vehicle’s power supply interface is based on said located position. However the specification does not support locating a position of the vehicle’s power supply interface within an image of the vehicle and therefore does not support the power supply interface is coupled to the vehicles interface based on said located image.
The specification supports the determination ([0025]-[0026]), detection ([0065}, identification and calculation of the vehicles interface ([00066])  using an image of the vehicle, and  by the use of other means such as laser scanners, markings or geometrical shapes and points  using  webcam, a 3D microphone, pulsed light method, projection patterns and geometrical shapes in the region of the interface ([00033]-00043], [00065]). 
However the specification does not support the vehicles powers supply  interfaces is located within said image of the vehicle,  and thus does not support locating the vehicles powers supply  interface within said image.
Claims 3-4,6-7,9, and 14-17 are included in this rejection due to their dependence on claims 1,5 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Fertl (WO2013041133) in view of Nergaard (US20130057210) Note: Examiner uses Fertl (WO2013041133) to make rejection but refers to the machine translation to clarify position.
As to claim 1, Kilic discloses a method for implementing power supply procedures between a power supply unit (Fig. 1 charging station 1 and method in Fig. 8) and a plurality of transportation vehicles to be supplied with power (Fig. 7 vehicles 5), the method comprising:
locating a position of a transportation vehicle-side power supply interface on a first transportation vehicle to be supplied with power with an image of the first transportation vehicle included in image data generated by at least one image detection device that is spatially separated from the robot ( Interpreted as “a robot”. FIG. 1 and 7. Optical sensor 12 (i.e. image detection data) may be a camera……Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-specific data may be ascertained about vehicle 5. The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5.….In addition, these data may also specify the exact position of the charging socket 51 ([0030]- 0031]). Thus optical sensor 12 identified as “image detection device”, and the image detected by the camera used to determine the position of the charging socket is identified as “image data”. Communication device 10 is spatially separated from robot 20)),
automatic coupling between the transportation vehicle-side power supply interface of the first transportation vehicle and a power supply interface of the power supply unit (Fig. 7 [0062] the charging robot 20 of the charging station 1 may head for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the electrical energy storage means 50 of the respective vehicle 5) wherein the power supply interface of the power supply unit is moved by a robot to the transportation vehicle-side power supply interface of the first transportation vehicle based on the located position, and is coupled to the transportation vehicle-side power supply interface of the first transportation vehicle by the robot (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7)).

 locating, by the at least one image detection device (optical sensor 12 in communication device 10) a position of a transportation vehicle-side power supply interface of a second transportation vehicle of the plurality of transportation vehicles with an image of the second transportation vehicle included in image data generated by the at least one image detection device, wherein the locating of the transportation vehicle-side power supply interface of the second transportation vehicle is performed ([0062] FIG. 7. charging station 1 receives the vehicle-specific data (such as the position of a charging socket 51 on the vehicle 5 [0031]) about the vehicles parked in the parking spaces 61 to 63.  Kilic further teaches that vehicle-specific data/ position of a charging socket 51 is determined based on the image of the vehicle 5 detected by the camera/optical sensor 12 ([0030]-[0031]) . As such, Kilic teaches camera/optical sensor 12 determines a position of charging sockets 51 on a first, second, and third transportation vehicle 5).
Kilic further discloses providing the located position of the transportation-side power supply interfaces of the first transportation vehicle and the located position of the transportation-side power supply interface of second transportation vehicle to the robot to control movement of the power supply interface of the power supply unit relative to the transportation vehicle-side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7)).
Although Kilic discloses locating a position of a transportation vehicle-side power supply interface on a first and second transportation vehicle to be supplied with power with an image of the first transportation vehicle, Kilic does not disclose locating a position of a transportation vehicle-side power supply interface on the first and second  transportation vehicles to be supplied with power within an image of the first transportation vehicle.
Fertl teaches locating a position of a transportation vehicle-side power supply interface on a transportation vehicle to be supplied with power within an image of the transportation vehicle ( “The charging unit 1 has a camera 4 which records an image of an electric vehicle parked in the vicinity of the charging unit 1. In this recorded image, a computing unit of the charging unit 1 determines a position of a charging interface of the electric vehicle by means of image recognition. Pg. 4 of machine translation).
It would be obvious to one of ordinary skill in the art to modify Kilic method of locating a position of a first and second transportation vehicle-side power supply interface to locate said position within an image of the vehicle in order to use image recognition to locate the position of a transportation vehicle-side power supply interface as taught by Fertl, thereby getting a more precise location of the charging interface versus using a look-up table.
Kilic does not disclose the position of the second transportation vehicle-side power supply interface is located during coupling of the power supply unit, nor discloses wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle located during coupling of the power supply unit is provided to the robot during the coupling of the power supply interface of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, and prior to the robot being available for the purposes of movement and coupling the power supply interface of the power supply unit to the transportation vehicle-side power supply interface of the second transportation vehicle.
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where Nergaard’s charger charges a first, second, and third vehicle in order of their arrival to the charging station).
 As to claim 5, Kilic discloses a power supply unit for implementing a method for implementing power supply procedures (Fig. 1 charging station 1 and method in Fig. 8) between the power supply unit and a plurality of transportation vehicles to be supplied with power (Fig. 7 vehicles 5), the power supply unit comprising: 
 at least one power supply interface (contact head 21 of power supply interface on the power supply unit, Fig. 1) for coupling to a transportation vehicle-side power supply interface of each of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7),
at least one image detection device that is assigned to each parking space (Optical sensor 12), wherein the at least one image detection device is configured to locate a position of the transportation vehicle-side power supply interface of a first transportation vehicle of the plurality of transportation vehicles with an image of the first transportation vehicle included in image data generated by the at least one image detection device (Optical sensor 12 (i.e. image detection data) may be a camera……Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-specific data may be ascertained about vehicle 5. The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5.….In addition, these data may also specify the exact position of the charging socket 51 ([0030]- 0031]). Thus optical sensor 12 identified as “image detection device”, and the image detected by the camera used to determine the position of the charging socket is identified as “image data”.); and
a robot, which is spatially separated from the at least one image detection device (Communication device 10 is spatially separated from robot 20) and moves and couples the at least one power supply interface of the power supply unit to the transportation vehicle-side power supply interface of the first transportation vehicle based on the located position of the transportation vehicle-side power supply interface (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7),
wherein the power supply unit automatically couples the transportation vehicle-side power supply interface of the first transportation vehicle to the at least one power supply interface on the power supply unit assigned thereto (Fig. 7 [0062] the charging robot 20 of the charging station 1 may head for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the electrical energy storage means 50 of the respective vehicle 5). 
Kilic further discloses wherein a position of the transportation vehicle-side power supply interface of a second transportation vehicle of the plurality of transportation vehicles to be supplied power is located with an image of the second transportation vehicle included in image data generated by the at least one image detection device ([0062] FIG. 7. charging station 1 receives the vehicle-specific data (such as the position of a charging socket 51 on the vehicle 5 [0031]) about the vehicles parked in the parking spaces 61 to 63.  Kilic further teaches that vehicle-specific data/ position of a charging socket 51 is determined based on the image of the vehicle 5 detected by the camera/optical sensor 12 ([0030]-[0031]) . As such, Kilic teaches camera/optical sensor 12 determines a position of charging sockets 51 on a first, second, and third transportation vehicle 5), 
wherein the located position of the transportation-side power supply interface of the first transportation vehicle and the located position of the transportation-side power supply interface of the second transportation vehicles are provided to the robot to control movement of the at least one power supply interface of the power supply unit relative to the transportation vehicle-side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7).
Although Kilic discloses locating a position of a transportation vehicle-side power supply interface on a first and second transportation vehicle to be supplied with power with an image of the first transportation vehicle, Kilic does not disclose locating a position of a transportation vehicle-side power supply interface on the first and second  transportation vehicles to be supplied with power within an image of the first transportation vehicle.
Fertl teaches locating a position of a transportation vehicle-side power supply interface on a transportation vehicle to be supplied with power within an image of the transportation vehicle ( “The charging unit 1 has a camera 4 which records an image of an electric vehicle parked in the vicinity of the charging unit 1. In this recorded image, a computing unit of the charging unit 1 determines a position of a charging interface of the electric vehicle by means of image recognition. Pg. 4 of machine translation).
It would be obvious to one of ordinary skill in the art to modify Kilic method of locating a position of a first and second transportation vehicle-side power supply interface to locate said position within an image of the vehicle in order to use image recognition to locate the position of a transportation vehicle-side power supply interface as taught by Fertl, thereby getting a more precise location of the charging interface versus using a look-up table.
Kilic does not disclose wherein the locating of the transportation vehicle-side power supply interface of the second transportation vehicle is performed during coupling of the at least one power supply interface of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle,  nor discloses wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle located during coupling of the power supply unit is provided to the robot during the coupling of the at least one power supply interface of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle, and prior to the robot being available for the purposes of movement and coupling the at least one power supply interface of the power supply unit to the transportation vehicle-side power supply interface of the second transportation vehicle.
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to locate the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where a charger charges a first, second, third vehicle in order of arrival to the charging station). 
Claims 3, 7-8 and 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Fertl (WO2013041133) in view of Nergaard (US20130057210) in view of Butler (US 20140305545).
As to claim 3, Kilic in view of Fertl in view of Nergaard teaches the method of claim 1, wherein 
Kilic discloses a measuring target of the power supply unit, associated with the transportation vehicle to be supplied ([0043] of Kilic where surroundings sensors 25 (which is an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) may also be used to determine the exact position of the charging socket 51 on the vehicle 5 to be charged)
Kilic in view of Fertl in view of Nergaard does not teach wherein the positions of the transportation vehicle-side power supply interfaces of the transportation vehicles are located by evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit, associated with the transportation vehicle to be supplied.
Butler teaches wherein the positions of the transportation vehicle-side power supply interfaces of the transportation vehicles are located by evaluation of a projection pattern ((Fig. 2 lasers  33 (Fig. 2) and 81 (Fig. 7)  is attached to the vehicle 100 and emits a signal that is detected by the sensors 31 and 48 (Fig. 9)), which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit (sensor 31, Fig. 2 and [0053] and sensor 81 Fig. 7 and [0064] sensors 31 and 48 detect lasers 33 and 81 and therefore identified as a measuring target), associated with the transportation vehicle to be supplied (Fig. 2 Sensors 31 and 48 detect positions of targets 33 and 81 and uses data to align charging interface with vehicle interface ([0052]-[0055], [0057], [0064], [0069]-[0072]).  As such lasers 33 and 81 help to determine the position of vehicle charging interface).
It would have been obvious to a person of ordinary skill in the art to modify Kilic’s method of locating the positions of the transportation vehicle-side power supply interfaces to include evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto Kilics measuring target, as taught by Butler in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantageous during harsh weather conditions and unsafe environments.
As to claim 8, Kilic discloses a transportation vehicle charging system (Fig. 1 charging station 1 and Fig. 7) comprising:
 a plurality of transportation vehicles (Fig. 7 vehicles 5); and 
a power supply unit (Fig. 1 charging station 1), wherein the transportation vehicle charging system implements a method for power supply procedures between the power supply unit and the plurality of transportation vehicles (FIG. 1 and 7 and [0062] charging vehicles 61-63),
wherein a position of a transportation vehicle-side power supply interface of a first transportation vehicle of the plurality of transportation vehicles is located with an image of the first transportation vehicle included in image data generated by at least one image detection device (Optical sensor 12 (i.e. image detection data) may be a camera……Based on predetermined features in an image of the vehicle 5 detected by the camera, vehicle-specific data may be ascertained about vehicle 5. The vehicle-specific data may be data which specify the position of a charging socket 51 on vehicle 5.….In addition, these data may also specify the exact position of the charging socket 51 ([0030]- 0031]). Thus optical sensor 12 identified as “image detection device”, and the image detected by the camera used to determine the position of the charging socket is identified as “image data”)
wherein automatic coupling of the transportation vehicle-side power supply interface of the first transportation vehicle and a power supply interface of the power supply unit is performed (Fig. 7 [0062] the charging robot 20 of the charging station 1 may head for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the electrical energy storage means 50 of the respective vehicles 5),
wherein the power supply interface of the power supply unit is moved by a robot ([0062] charging robot 20), which is spatially separated from the at least one image detection device (Communication device 10 is spatially separated from robot 20), to the transportation vehicle-side power supply interface of the first transportation vehicle based on the located position of the transportation vehicle-side power supply interface, and is coupled to the transportation vehicle-side power supply interface of the first transportation vehicle by the robot (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7),
Kilic further discloses wherein power supply unit locates a position of a transportation vehicle-side power supply interface on a second transportation vehicle of the plurality of transportation vehicles with an image of the second transportation vehicle included in image data generated by the at least one image detection device ([0062] FIG. 7. charging station 1 receives the vehicle-specific data (such as the position of a charging socket 51 on the vehicle 5 [0031]) about the vehicles parked in the parking spaces 61 to 63.  Kilic further teaches that vehicle-specific data/ position of a charging socket 51 is determined based on the image of the vehicle 5 detected by the camera/optical sensor 12 ([0030]-[0031]) . As such, Kilic teaches camera/optical sensor 12 determines a position of charging sockets 51 on a first, second, and third transportation vehicle 5),  wherein the located position of the transportation-side power supply interface of the first transportation vehicle and the transportation-side power supply interface of the second transportation vehicle are provided to the robot to control movement of the power supply interface of the power supply unit relative to the transportation vehicle side power supply interfaces of the plurality of transportation vehicles (Subsequent to receiving vehicle-specific data (charging socket position 51)  for vehicles parked in the parking spaces 61 to 63 ([0062] Fig. 7 S2), the charging robot 20 of the charging station 1 heads for a charging position for each of the vehicles 5 sequentially, insert the contact head 21 into the charging socket 51 of the corresponding vehicle 5, and charge the vehicle 5 [0062] Fig. 7)).
Although Kilic discloses locating a position of a transportation vehicle-side power supply interface on a first and second transportation vehicle to be supplied with power with an image of the first transportation vehicle, Kilic does not disclose locating a position of a transportation vehicle-side power supply interface on the first and second  transportation vehicles to be supplied with power within an image of the first transportation vehicle.
Fertl teaches locating a position of a transportation vehicle-side power supply interface on a transportation vehicle to be supplied with power within an image of the transportation vehicle ( “The charging unit 1 has a camera 4 which records an image of an electric vehicle parked in the vicinity of the charging unit 1. In this recorded image, a computing unit of the charging unit 1 determines a position of a charging interface of the electric vehicle by means of image recognition. Pg. 4 of machine translation).
It would be obvious to one of ordinary skill in the art to modify Kilic method of locating a position of a first and second transportation vehicle-side power supply interface to locate said position within an image of the vehicle in order to use image recognition to locate the position of a transportation vehicle-side power supply interface as taught by Fertl, thereby getting a more precise location of the charging interface versus using a look-up table.
Kilic does not disclose wherein the locating of the transportation vehicle-side power supply interface of the second transportation vehicle is performed during coupling of the power supply interface of the power supply unit to the transportation vehicle-side power supply interface of the first transportation vehicle,  nor discloses wherein the position of the transportation vehicle-side power supply interface of the second transportation vehicle located during coupling of the power supply interface of the power supply unit is provided to the robot during the coupling of the power supply interface of the power supply unit and the transportation vehicle-side power supply interface of the first transportation vehicle and prior to the robot being available for the purposes of movement and coupling to the power supply interface of the power supply unit to the transportation vehicle-side power supply interface of the second transportation vehicle.
However it would be obvious to one of ordinary skill in the art for Kilic’s robot to detect the power supply interface position of multiple vehicles arriving in a parking lot/area while Kilic’s robot is charging a first vehicle in order to establish an arrival based charging priority of multiple vehicles entering a charging station as seen in Nergaard ([0036] where Nergaard’s charger charges a first, second, and third vehicle in order of their arrival to the charging station).
Kilic does not disclose wherein at least one laser is arranged in the vicinity of the power supply interface of the power supply unit, the light of which is emittable in the direction of a perpendicular plane of the power supply interface of the at least one power supply unit.
Butler teaches wherein, at least one laser (Target 81 Fig. 7 [0064] laser) is arranged in the vicinity of the power supply interface of the power supply unit ([0064] and Fig. 7 where target 81 is attached to the vehicle 100 in proximity to the fuel inlet), the light of which is emittable in the direction of a perpendicular plane of the power supply interface. ([0064] the target 81 emits a signal that is detected by sensor 48 of automated fueling system 40)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the transportation vehicle charging system of Kilic to include wherein at least one laser is arranged in the vicinity of the power supply interface of the power supply unit, the light of which is emittable in the direction of a perpendicular plane of the power supply interface of the at least one power supply unit, in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantageous during harsh weather conditions and unsafe environments.
As to claims 7 and 17, Kilic in view of Fertl in view of Nergaard teaches the power supply unit of claim 5 and the transportation vehicle charging system of claim 8, wherein at least one measuring target is assigned to each parking space of the power supply unit ([0043] of Kilic where surroundings sensors 25 (which is a an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) may also be used to determine the exact position of the charging socket 51 on the vehicle 5 to be charged) and wherein the at least one image detection device assumes an alignment with the measuring target assigned to the parking space (Based on [0073] of the specification (i.e. the orientation A of each camera 12 is aligned with the respective measuring target 20)  Examiner interprets “wherein the at least one image detection device assumes an alignment with the measuring target” as “the at least one image detection device orientation assumes an alignment with the measuring target”. (fig. 1 and [0066]) of Kilic where since surroundings sensors 25 and optical sensor 12 detect the position of the charging socket 51, and sensors 25 detects objects in the surroundings of the charging robot 20 in order to  bypass these detected objects when traveling to the charging position 20, then one of ordinary skill in the art can see that the orientations of  surroundings sensors 25 and optical sensor 12 are oriented in the direction of the charging socket 51 and are therefore aligned.
Kilic in view of Fertl in view of Nergaard does not teach a geometrical pattern is projectable onto the at least one measuring target.
Butler teaches a geometrical pattern is projectable onto the at least one measuring target ((Fig. 2 lasers 33 and 81 (Fig.2, 7)  is attached to the vehicle 100 and emits a signal that is detected by the sensors 31 and 48 (Fig. 9 i.e measuring target)) 
It would have been obvious to a person of ordinary skill in the art to modify the power supply unit of Kilic to include a geometrical pattern is projectable onto the at least one measuring target , in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantageous during harsh weather conditions and unsafe environments.
As to claims 14 and 15, Kilic in view of Fertl in view of Nergaard teaches the power supply unit of claim 5 and the transportation vehicle charging system of claim 8.
Kilic discloses a measuring target of the power supply unit, associated with the transportation vehicle to be supplied ([0043] of Kilic where surroundings sensors 25 (which is an ultrasonic sensor, a laser detector such as a LiDAR, a radar sensor, and/or a contact sensor) may also be used to determine the exact position of the charging socket 51 on the vehicle 5 to be charged)
Kilic in view of Fertl in view of Nergaard does not teach wherein the positions of the transportation vehicle-side power supply interfaces are located by evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto the measuring target of the power supply unit associated with the transportation vehicle to be supplied with power.
Butler teaches wherein the positions of the transportation vehicle-side power supply interfaces are located by evaluation of a projection pattern ((Fig. 2 where lasers  33 and 81 is attached to the vehicle 100 and emits a signal that is detected by the sensors 31 and 48), which is projected by the transportation vehicle to be supplied with power onto a measuring target of the power supply unit (sensor 31, Fig. 2 and [0053] and sensor 81 Fig. 7 and [0064] sensors 31 and 48 detect lasers 33 and 81 and therefore identified as a measuring target)), associated with the transportation vehicle to be supplied with power ( Sensors 31 and 48 detect positions of targets 33 and 81 and uses data to align charging interface with vehicle interface ([0052]-[0055], [0057], [0069]-[0072]).  As such lasers 33 and 81 help to determine the position of vehicle charging interface).
It would have been obvious to a person of ordinary skill in the art to modify Kilic’s method of locating the positions of the transportation vehicle-side power supply interfaces to include evaluation of a projection pattern, which is projected by the transportation vehicle to be supplied with power onto Kilics measuring target, as taught by Butler in order to align the vehicles relative to their fueling system ([0052] of Butler) such that the driver may remain in their vehicle during the fueling process ([0006]) which is advantageous during harsh weather conditions and unsafe environments.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Fertl (WO2013041133) in view of Nergaard (US20130057210) in view of Oettle (US 20170259682). 
As to claim 4, Kilic in view of Fertl in view of Nergaard teaches the method of claim 1.
Kilic in view of Fertl in view of Nergaard does not teach wherein the power supply procedure is video-monitored. 
Oettle teaches wherein any power supply procedure is video-monitored.  ([0043] Fig. 2 video monitoring sensors 16).
It would have been obvious to a person of ordinary skill in the art to modify the power supply procedure of Kilic to be video-monitored, in order to define the detection ranges of the charging station, as taught by Oettle [0046] to further identify the presence of metal and/or persons during charging or discharging of the vehicle [0009], thereby improving safety.
As to claim 6, Kilic in view of Fertl in view of Nergaard teaches the power supply unit of claim 5.
Kilic in view of Fertl in view of Nergaard does not teach wherein at least one video recording device is assigned to each parking space of the power supply unit.
Oettle teaches wherein at least one video recording device is assigned to a parking space of the power supply unit.  ([0043] Fig. 2 video monitoring sensors 16).
It would have been obvious to a person of ordinary skill in the art to modify the power supply unit of Kilic to include wherein at least one video recording device is assigned to each parking space of the power supply unit, as taught by Oettle [0046] to further identify the presence of metal and/or persons during charging or discharging of the vehicle [0009], thereby improving safety and preventing damage to the components of the power supply system.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilic (US 20180001777) in view of Fertl (WO2013041133)  in view of Nergaard (US20130057210) in view of Butler (US 20140305545) in further view of Van der Walt (US 20160242934). 
As to claim 9, Kilic in view of Fertl in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8 wherein, by the light that is emitted from the laser onto a projection surface (the target 81 emits a signal that is detected by the sensor 48 [0064]).
Kilic in view of Fertl in view of Nergaard in view of Butler does not teach a projection pattern of at least two intersecting lines is generated.
Van der Walt teaches a projection pattern of at least two intersecting lines is generated ([0389] Van der Walt laser with cross-hair pattern).
It would have been obvious to a person of ordinary skill in the art to modify the light that is emitted from the laser onto a projection surface to generate a projection pattern of at least two intersecting lines, in order to ensure alignment along two perpendicular axes, as taught by Van der Walt ([0389]).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Kilic (US 20180001777) in view of Fertl (WO2013041133)  in view of Nergaard (US20130057210) in view of Butler (US 20140305545) in view of Oettle (US 20170259682).
As to claim 16, Kilic in view of Fertl in view of Nergaard in view of Butler teaches the transportation vehicle charging system of claim 8.
Kilic in view of Nergaard in view of Butler does not teach wherein at least one video recording device is assigned to each parking space of the power supply unit.
Oettle teaches wherein at least one video recording device is assigned to a parking space of the power supply unit.  ([0043] Fig. 2 video monitoring sensors 16).
It would have been obvious to a person of ordinary skill in the art to modify the parking space of the power supply unit of Kilic to have at least one video recording device assigned to it, as taught by Oettle [0046] to further identify the presence of metal and/or persons during charging or discharging of the vehicle [0009], thereby improving safety and preventing damage to the components of the power supply system.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859